DAVIS, Judge.
The claimant, Carmen Torres, appeals an order of the Judge of Compensation Claims (JCC), which denied her claim for permanent total disability benefits, and awarded wage loss benefits and vocational rehabilitation assistance. Because the JCC erred in failing to award the claimant penalties and interest on the award of wage loss benefits, and in ordering the claimant to undergo vocational rehabilitation when the claim for vocational rehabilitation had been abandoned by the claimant, we reverse, in part. Finding no merit to the other issues raised on appeal by the claimant, we affirm the JCC’s denial of the claimant’s claim for permanent total disability benefits and the ordering of the claimant to file wage loss forms as a condition precedent to the E/C’s payment of wage loss benefits.
The E/C’s argument that they should not be required to pay penalties and interest on the award of wage loss benefits because the claimant has not yet submitted wage loss forms is without merit. The E/C concede that there was no evidence that the claimant was ever informed of her rights and obligations with regard to wage loss benefits. Although the E/C may decline to pay wage loss benefits until completed forms are submitted, they do so at the risk of penalties and interest if they have not performed their statutory obligations with regard to wage loss benefits. Leonard M. King Pest Control v. Dixon, 474 So.2d 12, 13 (Fla. 1st DCA 1985). We therefore hold that the JCC erred in failing to award the claimant penalties and interest on the award of wage loss benefits.
We further agree with the claimant’s argument that the JCC erred in requiring the claimant to undergo vocational rehabilitation because the claimant’s claim for vocational rehabilitation assistance was abandoned. Although the claimant requested vocational rehabilitation services in her claim and in the pretrial stipulation, the JCC’s order, which was the subject of the first appeal, did not grant the request for vocational assistance, and the claimant did not appeal the failure of the JCC to grant this request. See Torres v. Smithkline Beecham Co., 659 So.2d 327 (Fla. 1st DCA 1995). Although the claimant may benefit from the vocational rehabilitation assistance awarded by the JCC, because she abandoned this claim and no longer desires vocational rehabilitation assistance, we hold that the JCC erred in awarding this benefit.
Accordingly, we. reverse the JCC’s award of vocational rehabilitation and the failure to award penalties and interest on the award of wage loss benefits. The JCC’s order is in all other respects affirmed.
AFFIRMED in part and REVERSED in part.
ERVIN, J., and SMITH, Senior Judge, concur.